Citation Nr: 1716716	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  15-09 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for degenerative arthritis of the lumbar spine.

2. Entitlement to service connection for a right shoulder disability.   

3. Entitlement to a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30, for left shoulder surgery. 

4. Entitlement to an increased rating for a left shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1983 to June 1987 and in the U.S. Army from January 1989 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2014, January 2015 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied entitlement to the benefits currently sought on appeal.

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's lumbar spine disability has not been linked to service by probative evidence. 

2. The Veteran was diagnosed to have arthritis of the right acromioclavicular joint during service.  

3. The Veteran underwent left shoulder surgery in October 2014 after a fall from a roof and was out of work for several months.  

4. A VA examiner found that the October 2014 surgery was performed specifically to repair injuries sustained from the fall off the roof. 

5. For the period on appeal prior to July 2015, the Veteran's left shoulder disability has not been shown to be productive of unfavorable ankylosis; or fibrous union.  

6. For the period on appeal since July 2015, the Veteran's left shoulder disability has not been shown to be productive of ankylosis, limitation of motion to midway between side and shoulder level or worse; or fibrous union.  


CONCLUSIONS OF LAW

1. A lumbar spine disability was not incurred in or aggravated by service, and may not be presumed to have been incurred during service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Arthritis of the right acromioclavicular joint was incurred in service.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.10 (2016).

3. The criteria for a temporary total rating based on convalescence have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R § 4.30 (2016).

4. The criteria for an increased schedular rating for left shoulder disability has not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5200 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has statutory notice and assistance requirements that arise in claims for benefits as set out in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016). The Veteran has not argued any deficiencies in this regard and none are readily apparent from review of the record. 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a hearing in July 2016. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the July 2016 hearing, the undersigned Veterans Law Judge noted the issues on appeal and information was solicited regarding the missing elements of service connection, as well as, information regarding his left shoulder claims. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103 (a), 5103A, or 38 C.F.R. § 3.159. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Back Disability 

The Veteran contends that his current degenerative arthritis of the lumbar spine is a result of his active duty service. 

A review of the Veteran's service treatment records revealed that in a November 1990 Report of Medical History, the Veteran indicated he pulled a muscle in his back approximately one year earlier and still had problems. It was documented as a lumbar strain. Clinical evaluation at separation from service notated the spine was tender to palpation in some areas of the thoracic spine, and he suffered recurrent back pain. 

The Veteran was afforded a VA examination in September 2014 and reported experiencing back pain after loading power cables on to a trailer in service; he was told it was a back strain. Since then he reported he experienced intermittent to severe low back pain that was dependent on how much physical labor he had done. At the time of the exam, he was working as a truck driver and his back pain correlated with the quality of the seat; with a bad seat, he would have to stop every few hours due to back discomfort. The examiner opined that the Veteran's back condition, including degenerative changes, were not related to service because although there was some reported back pain during service, the next mention of it did not occur until 2005, approximately 15 years later. The examiner also noted that the Veteran had documented post-service motorcycle and four-wheeler accidents. 

Review of post-service VA treatment records revealed complaints of lower back pain with some radiation and numbness. Notes also discussed some treatment, although the Veteran expressed an aversion to pain medication. An MRI conducted in March 2013 revealed a shallow central disc extrusion at the L4-L5 discs. A CT of the lumbar spine conducted in June 2005 revealed relatively minor degenerative changes with slight lateral recess narrowing of doubtful significance, which was found at multiple levels. Thoracic films taken in December 2009 were normal. An examiner in May 2015 opined that the Veteran may have suffered a herniated disc.

The Board finds that that preponderance of the evidence is against a finding that the Veteran's lumbar spine disability is related to service. 

The September 2014 examiner noted that although lower back pain was noted in service, there was no other mention until over 15 years later. Review of the Veteran's post-service medical records confirms that the earliest mention of a back condition or pain was in June 2005. Each provider offered treatment, diagnostic services and noted the Veteran's history of back pain; no medical professional has opined that the Veteran's current back disability is related to his military service.

During the July 2016 hearing, the Veteran testified that he suffered a back strain and a superficial hernia during service that were treated with pain medication. The doctor made note of the hernia but the medical records do not discuss any injury regarding his back. He went on to say that, he complained about pain to his first sergeant but did not seek medical attention. Post-service he received injections in his spine on one occasion but did not return for more injections or seek other treatment. 

The Board has considered the Veteran's statements linking the Veteran's current back condition to his military service. In this regard, the Veteran is competent to report the injuries and pain he experienced in service, as both require only personal knowledge. See Layno v. Brown, 6 Vet App. 464, 470 (1994). However, the Veteran is not competent to attribute his current back problems to any injury, disease or complaint during his military service. He has not demonstrated that he is an expert in determining the etiology of his back disability and is a layperson in this regard. Although it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence. See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009). One factor to consider is the complexity of the question to be determined. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer.) Here, the medical causes for degenerative changes to the spine are not a simple subject given the internal processes involved. Therefore, the Veteran is not competent to offer probative opinions on the subject. 

In this case, there is no competent lay or medical evidence indicating a relationship between the Veteran's back disability and service. In addition, although a back strain was seen in service, there was no diagnosis for many years thereafter, all of which weighs against a finding that his current back disability is related to service.

In sum, the Board concludes there is no competent lay or medical evidence of record that shows the Veteran's back disability had its onset in service or the year following, or is related to some injury or disease in service and, thus, the evidence preponderates against the grant of service connection.

Right Shoulder Disability

The Veteran seeks entitlement to service connection for a right shoulder disability. Specifically, he contends that he has suffered a right shoulder injury during service, or that it may be secondary to his left shoulder disability. 

As it happens, a bone scan of the Veteran was conducted in service in April 1992, which revealed arthritis of the right acromioclavicular joint.  As such, service connection for this disability is warranted.  

III. Temporary 100 Percent Rating

The Veteran contends that a temporary 100 percent rating under 38 C.F.R. § 4.30, based on convalescence is warranted beginning October 7, 2014 after he had surgery on his service-connected left shoulder. 

Under 38 C.F.R. § 4.30, a temporary total disability rating will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.

VA treatment records show that the Veteran underwent left shoulder rotator cuff repair surgery on October 7, 2014, after a fall from a roof in September 2014. 

The September 2014 VA examiner noted that the Veteran incurred injury to his shoulders due to the fall but was unable to separate out signs/symptoms of that injury from the Veteran's symptoms before the fall. The examiner noted that the examination was severely compromised due to the trauma from the accident.   Notably, this was before any surgical repair.  

Another opinion obtained in December 2014.  Here it was noted that in his 2014 fall, the Veteran suffered a bicep tendon subluxation and tore his rotator cuff, which were the overwhelming reasons for the surgery. While the surgeons were performing repairs for those injuries, they also cleaned up the subacromial space, but likely would not have done so if the Veteran did not suffer injuries during the fall. Based on the operative report, the examiner concluded there was no reason to do any additional intervention relating to the Veteran's service connected condition in his left shoulder, and that there was no indication in the records that the service connected disability was approaching a need for any surgical intervention prior to his falling off the roof.

According to the Veteran's treatment records, during July and August 2014, he requested to speak with a doctor and scheduled a consultation regarding surgery on his shoulder; however, from the context of the notes, it seems the surgery was specifically for his right shoulder. The Veteran had been complaining about increased pain and problems in his right shoulder, and some pain in his left shoulder when compensating for the right. 

During the July 2016 hearing, the Veteran testified that he had a surgery consultation scheduled for December 2014 based on the severity and progression of his symptoms. His representative noted that the documentation of his ongoing treatment, the injections, and the surgery consultation all support the contention that the Veteran's left shoulder disability was severe enough to warrant surgery prior to the fall in September 2014.   

Based on the foregoing, the Board finds that the Veteran is not entitled to a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 for surgery on his left shoulder. The December 2014 examiner explained the reason for the surgery as relating specifically to the injuries sustained during the fall and not as a progression of the service-connected disability. A temporary total rating for convalescence is only available for service-connected injuries; in this case, the October 2014 surgery was performed specifically to repair injuries relating to the fall in September 2014. Although the Veteran states he had a surgical consultation for his left shoulder, it is not as probative as the December 2014 examiner's medical opinion. Therefore, the appeal is denied. 

IV. Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.
 
The Veteran's left shoulder disability has been assigned a 20 percent schedular rating from 1997, a 40 percent evaluation from April 2014, and a 20 percent evaluation, effective from July 2015.  Shoulder disability is evaluation under diagnostic codes 5200 - 5203.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, which governs ankylosis of the scapulohumeral articulation (movement of the scapula and humerus). Diagnostic Code 5200 provides a 30 percent disability rating for ankylosis of a major extremity that is favorable and results in abduction to 60 degrees or can reach the mouth and head. Id. A 40 percent evaluation is warranted for ankylosis of a major extremity that is intermediate between favorable and unfavorable. Id. A 50 percent evaluation is warranted for ankylosis of a major extremity that is unfavorable, in which abduction is limited to 25 degrees from the side. Id.  

The normal range of motion of the shoulder is 0 to 180 degrees of flexion (forward elevation), 0 degrees to 180 degrees of abduction, 0 degrees to 90 degrees of external rotation, and 0 degrees to 90 degrees of internal rotation. 38 C.F.R. § 4.71, Plate I (2015).

Limitation of motion of the arm at the shoulder is rated under Diagnostic Code 5201, which provides for a 20 percent rating when the range of motion of the major arm is limited to shoulder level; a 30 percent for limitation midway between the side and shoulder level and a maximum 40 percent evaluation when the range of motion of the arm is limited to 25 degrees from the side. 38 C.F.R. § 4.71a.

During the September 2014 VA examination, the Veteran reported decreased range of motion over the years and a pinching sensation whenever he moved his left arm above shoulder level. Flexion was to 35 degrees and abduction to 35 degrees; the Veteran also experienced pain on movement and localized tenderness or pain to palpation of joints.  

Review of the Veteran's treatment records shows the Veteran had slightly diminished range of motion in his left shoulder in January 2014; forward elevation was 180 degrees, abduction to 90 degrees, external rotation to 60 degrees and internal rotation to 80 degrees. During a post-surgery follow up in March 2015, an examiner noted the Veteran's range of motion for his left shoulder was lacking only 10 degrees of abduction, with very good strength.  The examiner noted that the Veteran still felt some numbness but his pain and function had improved since the surgery. 

Based on the foregoing, the Board concludes that the ratings assigned to the Veteran's left shoulder disability comports with the evidence of record, and that no increase is warranted.  In September 2014, range of motion in his left shoulder was severely limited compared to the range noted earlier that year, and post surgery treatment notes show the Veteran's disability had improved drastically and his range of motion was lacking only 10 degrees of abduction. Therefore, an increased rating for the Veteran's left shoulder disability is not indicated.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised. The Veteran testified that he is employed but has difficulty performing his duties as a truck driver and receives some assistance from his mother. However, he has not alleged that he is unemployable solely because of his left shoulder disability. Thus, the Board finds that Rice is inapplicable. 


ORDER

Entitlement to service connection for degenerative arthritis of the lumbar spine is denied.

Entitlement to service connection for arthritis of the right acromioclavicular joint is granted. 

A temporary 100 percent rating for convalescence under 38 C.F.R. 4.30, for left shoulder surgery is denied. 

An increased rating for left shoulder disability is denied. 




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


